 

Case 20-10343-LSS Doc 4905 Filed 05/24/21 Page 1of1

May 17, 2021

Justice Laurie S. Silverstein _ File D

BSA Bankruptsy Case
824 Market Street, RT HAY 24 AM 9: 42

6thy Floor CLERK
US BANKR
Wilmington, Delaware 19801 STRICT oF DEL

 

Your Honor,

Last week | sent you/The Court what happened to me as a little boy as a Cub
Scout. | was so upset with

the memories, | neglected to give you my contact info.

 

(All lower case)

Emergency phone fis

| do not have a Cell Phone.

Sincerely,

 

 
